In 1914, Joseph McBride owned in fee, subject to a life estate in Stephen S. Cooper, a parcel of land in Troy township, Oakland county. In 1924, Mr. Cooper quitclaimed his life estate to McBride and wife. In January, 1925, Mr. McBride *Page 307 
sold the premises on land contract to Isaac Dreifuss. Mrs. McBride joined with her husband in executing the land contract. Mr. McBride died intestate in February, 1929. Mr. Cooper died in February, 1927. The administrator of Mr. McBride's estate listed the amount unpaid on the land contract as an asset of the estate. Mrs. McBride objected to such listing on the ground that, under the law, the amount unpaid on the land contract belonged to her, and, by writ of error, reviews judgment to the contrary.
When the land contract was executed Mrs. McBride had an inchoate right of dower in the premises. This gave her no right to the payments on the land contract, either before or after her husband's death. Marshall v. Reed, 237 Mich. 336.
The quitclaim of the life estate by Cooper to the fee owner and his wife did not at all modify the fee; it either merged the life estate in the fee, or, at the most, being to the fee owner and his wife, carried use and occupation of the premises during the lifetime of Mr. Cooper. There can exist but one estate in fee simple to a particular parcel of land. Such estate was in Mr. McBride. If the quitclaim by Cooper of his life estate passed an estate to Mr. and Mrs. McBride, independent of the fee, it ended with the death of Mr. Cooper. Mr. Cooper died before Mr. McBride. Mr. and Mrs. McBride did not sell the land as tenants by the entirety, for Mrs. McBride held no such estate therein. Mrs. McBride joined in the land contract to release her inchoate right of dower and to permit use and occupation by the vendee during the lifetime of Mr. Cooper. If the quitclaim of the life estate by Mr. Cooper vested that estate in Mr. and Mrs. McBride as tenants by the entirety, then, during the lifetime of Mr. Cooper, Mr. McBride was entitled to all benefits thereunder, *Page 308 
and, inasmuch as the life estate ended with the death of Mr. Cooper and before the death of Mr. McBride, we cannot hold that Mrs. McBride takes the whole or any part of the payments upon the land contract after the death of Mr. McBride. Mr. McBride, owner of the fee, was the vendor in the land contract, and, upon his death, all sums unpaid thereon passed to the administrator of his estate as personalty. Detroit Trust Co. v.Baker, 230 Mich. 551. This holding disposes of all questions requiring discussion.
The judgment in the circuit is affirmed, with costs against appellant.
BUTZEL, C.J., and CLARK, McDONALD, POTTER, SHARPE, NORTH, and FEAD, JJ., concurred.